DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12, 15-17, 19, and 21-22 are pending.  Claims 12, 19, and 21-22 remain withdrawn.  Claims 1-11 and 15-17 are considered again in view of the amendments filed 1/31/2022.

Election/Restrictions
Applicant’s election of Group I (claims 1-11, 15-17, 19, and 21-22 as filed 4/23/2021) and the species of Example 1 (5+5 strategy; see Spec. filed 10/19/2020 at pages 13-16) in the reply filed on 9/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species Example 1 (5+5 strategy; see Spec. filed 10/19/2020 at pages 13-16) was identified by Applicant as reading upon instant claims 1-11 and 15-17 (see Reply filed 9/27/2021 at page 1). Following an extensive search and examination, the originally elected species has been deemed obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species 
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species and claims 12, 19, and 21-22 are withdrawn.
Claims 19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.
Claims 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1-11 and 15-17 are presently examined.

Priority
	The priority claim to EP18168558.7 filed April, 20, 2018, is acknowledged. 

Specification
	The revised Specification filed 1/31/2022 is acknowledged.
Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
The pending and claim invention is directed to a method of preparing icatibant, and claim 1 is understood to be representative of the pending claim scope:
1. (Previously Presented) A method for the preparation of icatibant, wherein the method comprises the step of coupling a first resin-bound peptide fragment A characterized by the sequence Thi-Ser-(D)Tic-Oic-Arg (SEQ ID NO: 5), with a second peptide fragment B comprising a C-terminal glycine, optionally followed by one or more steps of elongation of the resulting peptide to complete the icatibant sequence.
The applicable claim interpretation is set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The phrase “for the preparation of icatibant” is understood to positively recite the intended result of the positively recited method steps set forth in the body of claim 1 (see, e.g., MPEP § 2111.04).
The term “icatibant” is understood to refer to CAS Registry No. 130308-48-4, which is also known as L-​Arginine, D-​arginyl-​L-​arginyl-​L-​prolyl-​(4R)​-​4-​hydroxy-​L-​prolylglycyl-​3-​(2-​thienyl)​-​L-​alanyl-​L-​seryl-​(3R)​-​1,​2,​3,​4-​tetrahydro-​3-​isoquinolinecarbonyl​-​(2S,​3aS,​7aS)​-​4GX6SX8X9R, wherein X4 is Hyp, X6 is Thi, X8 is Tic, and X9 is Oic.  This may also be written as H-(D)Arg-Arg-Pro-Hyp-Gly-Thi-Ser-(D)Tic-Oic-Arg-OH.
The phrase “characterized by” in the statement “characterized by the sequence Thi-Ser-(D)Tic-Oic-Arg” is not specifically defined on record.  However, the phrase “characterized by” is understood to be synonymous with “comprising” (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  Therefore, in the instant case, the phrase “characterized by the sequence Thi-Ser-(D)Tic-Oic-Arg” is reasonably understood to read upon any protected or unprotected peptide sequence that comprises the structure Thi-Ser-(D)Tic-Oic-Arg either prior to or subsequent to a deprotection step.
The phrase “peptide” is understood to exclude single amino acids, but to include at least di-, tri, tetra-, and penta-peptides (see, e.g., Spec. filed 10/19/2020 at 3).
The term “fragment” is not explicitly defined on record.  Per MPEP § 2111.01(I),(III), the term fragment is given the broadest reasonable interpretation and is therefore understood to mean “a smaller part of something”.
The term “peptide fragment” is not explicitly defined on record.  Accordingly, per MPEP § 2111.01(I),(III), the term is interpreted consistent with “peptide” and “fragment” as set forth above, but not synonymous to “peptide”.  Accordingly, a “peptide fragment” is reasonably understood to include a fragment of a “peptide”.  Notably, a “fragment” of a “dipeptide” would include a single amino acid as well as the dipeptide, tripeptide, tetrapeptide, and pentapeptide sequences shown at instant claims 5-6.
The phrase “optionally followed by one or more steps of elongation of the resulting peptide to complete the icatibant sequence” is a reasonably understood to be a contingent 
The pending claim scope is understood to read upon various forms of convergent synthesis, and specifically includes convergent synthesis schemes of 5+5, 5+4+1, 5+3+2, 5+3+1+1, 5+2+3, 5+2+2+1, and 5+2+1+1+1 (wherein each number represents an individual “fragment” size).  Accordingly, additional steps involving a third, fourth, or even fifth peptide fragment are included by the pending claims scope.  Notably, only a single example of a 5+5 strategy was actually reduced to practice on record (see Example 1).
Additional claim interpretations are set forth below. 

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/007930A1 (Dhondikubeer et al.; Jan. 11, 2018; cited in IDS filed 4/23/2021 as Cite No. “AI”) in view of US5648333 (Jul. 15, 1997; Henke et al.; cited in IDS filed 4/23/2021 as Cite No. “AB”), and Albericio et al. (Convergent Solid-Phase Peptide Synthesis, Methods in Enzymology, vol. 289:313-336 (1997); hereafter “Albericio”; cited in previous Requirement mailed 8/3/2021). 
Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section.  Additional claim interpretations are set forth in the rejection below.
Regarding instant claim 1-2 and 5, WO’930 teaches and discloses a convergent synthesis method for preparing icatibant utilizing three peptide fragments in a 5+3+2 synthesis (see, e.g., WO’930 at title, abs, 5 at § Summary, Scheme 1 on 7, reproduced below):

    PNG
    media_image1.png
    232
    874
    media_image1.png
    Greyscale

Wherein the sequence of Fragment A is H-Thi-Ser(tBu)-D-Tic-Oic-Arg(Pbf)-Otbu, the sequence of Fragment B is Fmoc-Hyp-Gly-OH, and the sequence of Fragment C is Boc-(D)-see, e.g., WO’930 at 5 at § Summary, Example 8 on 24, claims 1-13), which are combined via convergent synthesis to yield icatibant (see id).
	The teachings of WO’930 differ from the instantly claimed invention as follows:  WO’930 teaches and discloses a solution phase synthesis rather than a solid phase synthesis.
One of ordinary skill in the art would readily appreciate that icatibant could be made and synthesized using routine methods known in the peptide synthesis arts: US’333 teaches and discloses methods of making Bradykinin antagonist peptides, including icatibant (see, e.g., US’333 at title, abs, Example 59 at col 25, Table 1 at col. 16), wherein US’333 explicitly informs artisans that such peptides may be made by 
...a process for the preparation of peptide of the formula I, which comprises a) reacting a fragment having a C-terminal free carboxyl group or its activated derivative with an appropriate fragment having an N-terminal free amino acid group.....
(see, e.g., US’333 at col 12 at lines 30-45, emphasis added).
Accordingly, the synthesis of such peptides, including icatibant, via fragment coupling reactions and stepwise solid phase peptide synthesis was identified in the prior art (see, e.g., US’333 at col 12 at lines 30-45).  Accordingly, US’333 fairly informs artisans that peptides such as icatibant could be synthesized via routine methods in the peptide synthesis arts (see, e.g., US’333 at col 12 at line 30 at col 15 at line 11).  This is pertinent because only a finite number of final steps of synthesizing a 10-mer peptide using various peptide fragment sizes are possible, namely two fragments of sizes: 1+9, 2+8, 3+7, 4+6, 5+5, 6+4, 7+3, 8+2, and 1+9 (i.e., 9 possibilities).  Therefore the underlying idea of synthesizing icatibant using convergent synthesis is not a point of novelty.
Convergent peptide synthesis was well-known in the peptide synthesis arts: Albericio identifies that convergent solid-phase peptide synthesis was well-known in the prior art (see, e.g., i.e., peptide fragments”) (see, e.g., Albericio at 314), which is generically illustrated at Figure 1 on 314, which is reproduced below:

    PNG
    media_image2.png
    684
    658
    media_image2.png
    Greyscale

Accordingly, methods of preparing peptides, wherein the method comprises the step of coupling a first resin-bound peptide fragment with a second peptide fragment comprising a C-terminus, optionally followed by one or more steps of elongation of the resulting peptide to complete a see, e.g., Albericio at 313-315, Figure 1 on 314, 316-317 at bridging ¶).  Therefore, the actual steps of convergent synthesis are not a point of novelty.
	Accordingly, because icatibant was a prior art protein1, which could be synthesized using convergent synthesis techniques2, wherein only a finite number of possible arrangements of the WO’930 fragments could form icatibant (i.e., only two possibilities: a 5+2+3 strategy with a 7-mer intermediate, or a 2+3+5 strategy with a pentapeptide intermediate), and wherein the primary reference explicitly directs artisans to a convergent synthesis methodology for preparing icatibant utilizing three peptide fragments in a 5+3+2 synthesis3, including the step wherein a peptide Fragment A of H-Thi-Ser(tBu)-D-Tic-Oic-Arg(Pbf)-Otbu is conjugated to a second peptide Fragment B of Fmoc-Hyp-Gly-OH that includes a C-terminal glycine, then the prior art appears to differ from the instant claim scope only to the extent that the primary reference utilizing solution phase convergent synthesis rather than solid phase convergent synthesis on resin.  Accordingly, the basic question is simply whether or not it would have been obvious to one of ordinary skill in the art that solution and solid phase methodologies were functionally equivalent processes for synthesizing proteins, and that both could be utilized with the same fragments taught by the primary reference to expectantly and desirably yield icatibant?  The prior art of Albericio addresses this general question.
	Solution phase and solid phase synthesis were art-recognized equivalent processes for the synthesis of peptides in the peptide synthesis arts: Albericio identifies that 
There are two main strategies for the chemical synthesis of peptides. . . Convergent synthesis, however, involves the synthesis and coupling of protected peptide segments (see Fig. 1).  Both strategies can be carried out in solution or on solution and solid-phase methodologies can coexist in convergent synthesis.  Protected peptide segments can be elaborated on solid supports and coupled in solution or vice versa.
(see, e.g., Albericio at 313-314 at bridging ¶, emphasis added).
Accordingly, it was well-within the ordinary skill in the art to understand and appreciate that “[p]rotected peptide segments” could be synthesized or coupled on either solid supports, in solution, or a combination thereof (see id; see also MPEP § 2143(I)).  As established by Albericio, the general methodology for utilizing solid phase convergent synthesis was well known (see, e.g., Albericio passim).  	Accordingly, the general substitution of solid phase synthesis methodologies rather than the solution phase synthesis methodologies, while maintaining the same fragments used by the prior art for convergent synthesis (see primary reference), to predictably yield the same final peptide (i.e., icatibant), is obvious and would merely yield the expected and predicted results.
	Finally, it is pertinent to ask if any of the particular resins, reagents, or additional steps are points of novelty or otherwise nonobvious design choices.  Regarding claims 1-5 and the use of resins, in view of Albericio, an artisan would readily appreciate that the same peptide fragments taught and disclosed by the primary reference for convergent solution phase synthesis could also be utilized in solid phase convergent synthesis by linking the C-terminal end of the 5-mer icatibant fragment to a resin (see, e.g., Albericio at 314, Fig. 1 on 314, reproduced above; see also id. at 315 at 1st ¶ to 317 at final ¶, 319 at Fig. 3).  Specifically, Albericio teaches and discloses that different resins may be utilized for solid-phase synthesis, including 2-chlorotrityl chloride resin (see, e.g., Albericio at 320 at § “Acid-Labile Resins” to 322 at 2nd full ¶, Figure 4 on 321 at compound (4)).  Similarly, US’333 teaches and discloses that proteins such as icatibant could be predictably synthesized on Wang resin (a.k.a., p-benzyloxybenzyl alcohol resin) (see, e.g., US’333 at col. 15 at lines 13-20), and reduces to practice the synthesis of icatibant on Wang see, e.g., US’333 at Example 59 at col 25 at lines 15-20, col 23 at lines 19-21, and col 19 at lines 25-36).  Accordingly, simply modifying peptide Fragment A of the primary reference (e.g., H-Thi-Ser(tBu)-D-Tic-Oic-Arg(Pbf)-Otbu) for solid phase synthesis using such prior art resins would yield H-Thi-Ser(tBu)-D-Tic-Oic-Arg(Pbf)-resin, such as H-Thi-Ser(tBu)-D-Tic-Oic-Arg(Pbf)-2-chlorotrityl chloride resin (see id.; see also WO’930 at 5 at § Summary, Scheme 1 on 7, claims 1-13) or H-Thi-Ser(tBu)-D-Tic-Oic-Arg(Pbf)-Wang resin (see, e.g., US’333 at col. 15 at lines 13-20).  Accordingly, the selection of a particular prior art resin is a design choice identified by the prior art, and the selection of a known resin based on its suitability for its intended use is obvious (see, e.g., MPEP § 2144.07). Regarding claims 5-6 and protecting groups on the fragment characterized by the sequence Hyp-Gly-OH, the primary reference teaches and discloses the use of the peptide fragment Fmoc-Hyp-Gly-OH as “fragment B” (see, e.g., WO’930 at 5 at lines 1-15), and also explicitly teaches and discloses the synthesis and coupling of the same fragment (see, e.g., WO’930 at 9 at scheme 3 at “Synthesis of dipeptide Fragment B” and “Synthesis of heptapeptide”).  This is pertinent because Scheme 3 shows that Fragment B is protected and identified as “Fmoc-Hyp(OP)-Gly-OH”, wherein “P” is identified as a protecting group selected from a group comprising tert-butyl (see, e.g., WO’930 at 12 at lines 5-10). Accordingly, the use of “Fmoc-Hyp(OP)-Gly-OH” in convergent synthesis methods of icatibant was known in the prior art, and therefore such fragments with protected side groups is not a point of novelty.  As noted by Albericio, it is routine to leave side-chain protecting groups on each fragment in a convergent synthesis method (see, e.g., Albericio at Fig. 1 on 314). Accordingly, the use of a protected peptide fragment known in the art for use in the synthesis of icatibant is a design choice recognized in the prior art, and therefore selection of known and suitable protecting moieties for convergent synthesis based on its suitability for its intended use see, e.g., MPEP § 2144.07).  Regarding claim 7 and the solid phase synthesis of Fragment B, as noted above, 2-chlorotrityl chloride resin was known in the prior art for use in solid phase synthesis of peptides4.  As noted at Figure 1 of Albericio (see, e.g., Albericio at 314, 314 at Fig. 1), the synthesis of individual fragments could be performed on the same or different resins (id). The selection of a particular prior art resin is a design choice identified by the prior art, and the selection of a known resin based on its suitability for its intended use is obvious (see, e.g., MPEP § 2144.07).  Regarding claim 10 and the steps of cleavage and deprotection, such steps are routine in the solid phase synthesis arts and are graphically depicted by Albericio (see, e.g., Albericio at 314, 314 at Fig. 1, noting that the protecting groups are removed and the resin cleaved in the final peptide product).  As explained by Albericio, in Convergent Solid Phase Protein Synthesis (CSPPS), side-chain protecting groups are not removed from individual fragments, but are removed from the final product (see, e.g., id.; see also Albericio at 319 at § “Solid-Phase Synthesis of Protected Peptides” to 320 at final ¶).  Accordingly, following well-established cleavage and deprotection steps is not a point of novelty.  Regarding claim 11 and purification of a prior art peptide using chromatography, the use of chromatography to facilitate protein purification is well-established in the peptide synthesis arts (see, e.g., Albericio at 330-331 at § Purification), and had been utilized previously in the purification of icatibant (see, e.g., US’333 at Example 59 at col 25 at lines 15-20, col 23 at lines 19-21, and col 19 at lines 25-36).  Accordingly, purifying icatibant using a routine method of peptide purification is not a point of novelty (see, e.g., MPEP § 2144.07).
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was First, the invention is the combination of prior art elements (known fragments of icatibant suitable for convergent synthesis, known resins, known protecting groups as taught by WO’930, US’333, or Albericio) combined according to known methods (i.e., Convergent Solid Phase Protein Synthesis as suggested by Albericio) to yield predictable results, namely the production of icatibant via a combination of peptide fragments according to a 5+3+2 convergent synthesis as suggested by WO’930, because each prior art element merely performs its art-recognized function (see, e.g., MPEP § 2143(I)(A)).  Second, the invention is the application, use, or simple substitution of the known technique of convergent solid phase protein synthesis (CSPPS) as taught by Albericio in place of the highly similar method of convergent solution phase synthesis (CSPS) utilized in WO’930, wherein CSPPS using the same fragments taught by WO’930 would predictably and expectedly yield icatibant exactly as suggested by the prior art, because CSPPS and CSPS are art-recognized equivalent processes for producing known peptides, as taught by Albericio (see, e.g., MPEP § 2143(I)(B), (C), (D), (F), § 2144.06(II), and § 2144.07).  Third, the invention is the simple substitution of one known peptide synthesis method (e.g., the solution phase convergent synthesis methodology of WO’930), for another routine peptide synthesis method (e.g., a solid phase convergent synthesis methodology as taught by Albericio and US’333) in the prior art 5+3+2 convergent synthesis methodology taught by WO’930; each of the components (resins, protecting groups, fragments, etc.) were known in the prior art and merely performed their expected function; and one of ordinary skill in the art could have readily substituted one methodology for another as suggested by Albericio, and the results of the substitution would have predictably yielded the expected peptide of icatibant (see, e.g., MPEP § 2143(I)(B)).
see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize a known method (i.e., CSPPS) to synthesize a known peptide (i.e., icatibant), with a reasonable expectation of obtaining the exact results expected, namely icatibant.  Additionally, it is well-within the ordinary skill in the peptide arts to produce a peptide by either solution phase or solid phase synthesis methodologies as noted by Albericio.
To date, no unexpected results commensurate in scope with the requirements enumerated at MPEP § 716.02 have been placed on record commensurate in scope with the pending claim scope.
Accordingly, claims 1-7 and 10-11 are rejected.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO2018/007930A1 in view of US5648333 and Albericio as applied to claims 1-7 and 10-11 above, and further in view of Subiros-Funosas et al. (Oxyma: An Efficient Additive for Peptide Synthesis to Replace the Benzotriazole-Based HOBt and HOAt with a Lower Risk of Explosion, Chemistry – A European Journal, vol. 15: 9394-9403 (2009); hereafter “Funosas”; cited in previous action).
Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and discussed in the preceding rejection, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth in the rejection below.
The teachings of WO’930, US’333, and Albericio as applied to claims 1-7 and 10-11 have been set forth above, and those teachings are incorporated into the instant rejection.
The teachings of WO’930, US’333, and Albericio differ from instant claim 8 as follows:  These references do not teach or disclose ethyl-2-cyano-2-hydroxyimino-acetate (a.k.a., “Oxyma”).
Regarding instant claim 8, Funosas pertains to combinations of N,N’-Diisopropyl-carbodiimide (“DIC”) and ethyl-2-cyano-2-hydroxyimino-acetate (a.k.a., “Oxyma”) (see, e.g., Funosas at title, abs, Table 1 at 9395, Table 4 on 9396, Tables 5 & 6 on 9397, 9401 at § Conclusion), which are disclosed for use in peptide synthesis methodologies (see, e.g., id.; see also Funosas at abs, 9401 at § Conclusion).  Funosas provides a direct teaching, suggestion, and motivation to utilize DIC and Oxyma for coupling peptides during peptide synthesis.  Specifically, Funosas discloses that Oxyma/DIC showed “clear superiority to HOBt in terms of suppression of racemization and of coupling efficiency in all the experiments conducted” and also showed that in “demanding” coupling steps “its performance was even superior to that of HOAt” (see, e.g., Funosas at abs, 9401 at § Conclusion; see also id. at Table 1 at 9395, Table 4 on 9396, Tables 5 & 6 on 9397).  In addition to superior performance, Funosas also identifies that Oxyma has a “lower risk of explosion” (see, e.g., id. at title, abs) and a higher yield (see, e.g., Funosas at Table 1 at 9395).  Funosas identifies that Oxyma/DIC is usable in solid-phase synthesis (id. at 9395 col I at penultimate ¶, Table 3 on 9396).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The invention is the combination of prior art elements (i.e., the known coupling reagents of Oxyma/DIC, known icatibant fragments suitable for convergent synthesis) according to known methods of solid phase convergent peptide synthesis as taught by Albericio; see, e.g., MPEP § 2143(I)(A)).  Furthermore, an artisan would be motivated to utilize Oxyma/DIC to synthesize icatibant with a reasonable expectation that Oxyma/DIC would provide higher yields and superior results relative to other coupling agents (see, e.g., MPEP § 2143(I)(F), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize a known method (i.e., CSPPS) to synthesize a known peptide (i.e., icatibant), using known coupling reagents (i.e., Oxyma/DIC), with a reasonable expectation of obtaining the exact results expected, namely the peptide icatibant.  Additionally, it is well-within the ordinary skill in the peptide arts to produce a peptide by either solution phase or solid phase synthesis methodologies as noted by Albericio and the reagents taught and disclosed by Funosas.
To date, no unexpected results commensurate in scope with the requirements enumerated at MPEP § 716.02 have been placed on record commensurate in scope with the pending claim scope.
Accordingly, claims 1-8 and 10-11 are rejected.


Claims 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/007930A1 in view of US5648333, Albericio, and Subiros-Funosas et al. as applied to claims 1-8 and 10-11 above.
Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and discussed in the preceding rejection, and those discussions are incorporated 
The teachings of WO’930, US’333, Albericio, and Funosas as applied to claims 1-8 and 10-11 have been set forth above, and those teachings are incorporated into the instant rejection.
The teachings of WO’930, US’333, Albericio, and Funosas differ from instant claims 9 and 15-17 as follows:  WO’930, US’333, Albericio, and Funosas do not explicitly teach or disclose the creation or use of the 5-mer intermediate fragment of Fmoc-(D)-Arg(Pbf)-Arg(Pbf)-Pro-Hyp(tBu)-Gly-OH as required by instant claims 9 and 15-17.
Regarding claims 9, 15-17, and the claimed pentapeptide peptide fragment B, the primary reference of WO’930 teaches and discloses the use of three separate fragments for use in the convergent synthesis of icatibant, namely: Fragment A is H-Thi-Ser(tBu)-D-Tic-Oic-Arg(Pbf)-Otbu, the sequence of Fragment B is Fmoc-Hyp(OP)-Gly-OH, and the sequence of Fragment C is Boc-(D)-Arg(Pbf)-Arg(Pbf)-Pro-OH (see, e.g., WO’930 at 5 at § Summary, Example 8 on 24, claims 1-13).  Critically, in view of the three fragments disclosed by WO’930, and artisan would at once appreciate that there are only two finite possible routes to combine such fragments to arrive at icatibant.  Namely, 
Fragment A (5-mer) could be combined with Fragment B (2-mer) to create an intermediate heptapeptide (7-mer), which could then be combined with Fragment C to yield icatibant; or 
Fragment B (2-mer) could be combined with Fragment C (3-mer) to yield an intermediate pentapeptide (5-mer),which could subsequently be combined with Fragment A (5-mer) to yield icatibant.

[Boc/Fmoc]-(D)-Arg(Pbf)-Arg(Pbf)-Pro-Hyp(OP)-Gly-OH
wherein “OP” is identified as a protecting group selected from a group comprising tert-butyl (see, e.g., WO’930 at 9 at scheme 3 at “Synthesis of dipeptide Fragment B” and “Synthesis of heptapeptide”, 12 at lines 5-10).  Notably, WO’930 informs artisans that Boc and Fmoc protecting groups are functional equivalents (see, e.g., WO’930 at Scheme 2 on 8, noting that both Boc and Fmoc may be used in the same synthesis; see MPEP § 2144.06(II)).  Accordingly, the intermediate pentapeptide would be the same or an obvious variant of Fragment B as shown at instant claims 9 and 15.  Additionally, the remaining pentapeptide of Fragment A as taught by WO’930 in view of Albericio and US’333 would be understood to have the following sequence:
H-Thi-Ser(tBu)-D-Tic-Oic-Arg(Pbf)-[Otbu/resin]
wherein the resin could be any typically utilized in the peptide synthesis art, including 2-chlorotrityl chloride resin (see, e.g., Albericio at 320 at § “Acid-Labile Resins” to 322 at 2nd full ¶, Figure 4 on 321 at compound (4)) or Wang resin (a.k.a., p-benzyloxybenzyl alcohol resin) (see, e.g., US’333 at col. 15 at lines 13-20, Example 59 at col 25 at lines 15-20, col 23 at lines 19-21, and col 19 at lines 25-36).  Regarding claims 9, 15-17, and the usage of Oxyma/DIC, as noted in a preceding rejection, Funosas discloses Oxyma/DIC as a prior art element useful for coupling reactions in protein synthesis, wherein Oxyma/DIC was reported to show advantageous  suppression of racemization, improved coupling efficiency, higher yield, and a better safety profile regarding risk of explosions, relative to other coupling regents (see, e.g., Funosas at abs, see also id. at Table 1 at 9395, Table 4 on 9396, Tables 5 & 6 on 9397, 9395 col I at penultimate ¶, Table 3 on 9396).  Accordingly, the use of known peptide coupling reagents to couple peptides is not a point of novelty (see, e.g., MPEP § 2144.07).  Regarding claim 15 and the explicit step of obtaining a side-chain protected, resin-bound peptide, as discussed above an in preceding rejections, WO’920 disclosed three fragments, and an artisan would readily appreciate that there necessarily existed only two finite ways to combine such fragments to form icatibant (see, e.g., WO’930 at 5 at § Summary, Example 8 on 24, claims 1-13). Here, “Fragment B” is an obvious variant pentapeptide formed by the combination of the two smaller fragments disclosed by WO’930 when synthesized by solid-phase synthesis as suggested by US’333 and Albericio (see discussion in separate rejection above, incorporated herein).  At instant claim 15, the recitation of “(a)”, “(b)”, and “(c)” are understood to be recitations of typical and routine steps involved in the convergent solid phase peptide synthesis as described by Albericio (see, e.g., Albericio at 314 at Figure 1, 319 at Fig. 3, 319 at § Solid-Phase Synthesis, describing how the side chains must be protected with groups that are stable in order to permit the removal of Nα-amino protecting group and cleavage of the protected peptide from the resin) and US’333 (see, e.g., US’333 at Example 59 at col 25 at lines 15-20, col 23 at lines 19-21, and col 19 at lines 25-36, identifying that purification of icatibant by chromatography after synthesis is routine).  Accordingly, claim 15 does not recite novel or non-obvious steps.
	In summary, the instantly claimed invention and originally elected species appears to be an obvious variation of the WO’930 methodology because (i) an artisan would readily appreciate that only two finite ways to perform convergent synthesis using the WO’930 fragments, and wherein the 3-mer and 2-mer are combined first, it necessarily yields the pentapeptide (ii) an artisan would readily appreciate and understand how to perform the same convergent solution phase synthesis disclosed by WO’930 using well-known and routine convergent solid phase peptide synthesis methodologies.  Here, zero chemicals are novel, zero steps are novel, and all differences between WO’930 and the instant invention appear obvious in view of the prior art.  Such convergent synthesis methods would be expected and predicted to yield nothing more than the expected result, namely icatibant at a high yield.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: The claimed invention is the obvious combination of prior art elements (i.e., known fragments of icatibant, known Oxyma/DIC, known resins, known convergent solid phase peptide synthesis (“CSPPS”) methodologies), wherein the prior art peptide fragments of WO’930 are combined according to one of only two finite possible arrangements (i.e., 5+3+2 strategy with a 7-mer intermediate, or a 2+3+5 strategy with a 5-mer intermediate) using CSPPS instead of convergent solution phase synthesis, wherein such substitutions of functionally equivalent methodologies and rearrangement of fragment conjugation would have been predicted and expected to merely yield an intermediate pentapeptide and a final product of icatibant, exactly as suggested by the prior art .  Furthermore, an artisan would be motivated to utilize Oxyma/DIC to synthesize icatibant with a reasonable expectation that Oxyma/DIC would provide higher yields and superior results relative to other coupling agents (see, e.g., MPEP § 2143(I)(A), (B), (E), (G)).
see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize a known method (i.e., CSPPS) to synthesize a known peptide (i.e., icatibant), using known coupling reagents (i.e., Oxyma/DIC), with a reasonable expectation of obtaining the exact results expected, namely the peptide icatibant.  Additionally, it is well-within the ordinary skill in the peptide arts to produce a peptide by either solution phase or solid phase synthesis methodologies as noted by Albericio, using the coupling reagents taught and disclosed by Funosas and the known fragments taught by the primary reference, which could only be arranged to produce icatibant in two finite ways.
Accordingly, claims 1-11, and 15-17 are rejected.


Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.  Applicant traverses the rejections jointly at pages 8-10 of the Reply filed 1/31/2022.
At pages 8-9, it is the Examiner’s understanding that the Applicant summarizes all rejections, jointly (see, e.g., Reply filed 1/31/2022 at 8-9 at bridging ¶).  Examiner notes that the summary does not acknowledge the complete teachings of the prior art or citations of record, and directs Applicant to the rejections, which are maintained above.
At pages 9-10, it is the Examiner’s understanding that Applicant repeatedly addresses the teachings of individual references in the absence of consideration of the combined teachings of 
WO '930 describes a method for a (5+2)+3 synthesis of icatibant which is completely performed in solution phase that involves the preparation of three fragments, namely 6-10 (Example 4), 4-5 (Example 5), and 1-3 (Example 7).
(see, e.g., Reply filed 1/31/2022 at 9 at 1st full ¶);
US '333 discloses an enormously broad genus of peptides of formula I (which includes the icatibant species among many others), and merely states that such peptides may be made by a fragment approach (e.g., col. 12, lines 30-40). 
(see, e.g., Reply filed 1/31/2022 at 9 at 1st full ¶);
However, US '333 does not disclose or reasonably suggest using any suitable fragments for making icatibant as presently claimed. 
(see, e.g., Reply filed 1/31/2022 at 9 at 1st full ¶);
Similarly, Albericio, e.g., Fig. 1, generically describes a convergent SPPS approach, but does not disclose or reasonably suggest using such an approach for the preparation of icatibant as presently claimed. 
(see, e.g., Reply filed 1/31/2022 at 9 at 1st full ¶); and
Moreover, the fragments of WO '930 are coupled according to the scheme (l-3)+[(4-5)+(6-10)], which means that the final coupling is (l-3)+(4-10) (Example 8). WO '930 teaches that the yield for the initial fragment coupling [(4-5)+(6-10)] to make (4-10) is 72.86 % (Example 6, pg. 22). WO '930 teaches that the also yield for the final coupling of (l-3)+(4-10) is 50% (Example 8, pg. 24). Accordingly, the actual yield achieved by the process of WO '930 is about 36% (72% x 50%).
(see, e.g., Reply filed 1/31/2022 at 9 at 2nd full ¶).
Such arguments are neither disputed nor dispositive of the rejections of record, because the rejections have not been made in view of any single reference, but rather in view of the combined teachings of two or more references.  Therefore, in response to applicant's arguments against the references individually, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The differences between WO’930 and the instantly claimed i.e., assuming arguendo that all statements made about shortcomings of individual references are accurate, the rejection would be maintained because the references are not relied upon for those teachings but for teachings Applicant fails to dispute with specificity).  Accordingly, such arguments are not persuasive and fail to patentably distinguish the invention as claimed from the prior art of record considered as a whole.
At page 9, it is the Examiner’s understanding that Applicant is alleging that
Applicant also respectfully submits that the secondary references, e.g., US '333 and Albericio, provide nothing more than generic disclosures that simply would not have motivated one of ordinary skill in the art to modify the solution phase synthesis of WO '930 in such a way as to arrive at the presently claimed invention. 
(see, e.g., Reply filed 1/31/2022 at 9 at 2nd full ¶);
and
Applicant respectfully submits that no such method is disclosed or reasonably suggested by WO '930, alone or in combination with the teachings of US '333, Albericio, and/or Subiros-Funosas.
(see, e.g., Reply filed 1/31/2022 at 9-10 at bridging ¶).
It is the Examiner’s understanding that this argument addresses the first 35 USC 103 rejection, and that Applicant is alleging that there is no teaching, suggestion, or motivation to combine the references.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner provided three separate and distinct rationales supporting a determination of obviousness, namely (i) a determination that the invention is merely the combination of prior art elements combined according to known methods (see, e.g., MPEP § 2143(I)(A)); (ii) a determination that the invention is the application, use, or simple substitution of the known technique of convergent solid phase protein synthesis (CSPPS) as taught by Albericio in place of the highly similar method of convergent solution phase synthesis (CSPS) utilized in WO’930 (see, e.g., MPEP § 2143(I)(B), (C), (D), (F), § 2144.06(II), and § 2144.07); and (iii) a determination that the invention is the simple substitution of one known peptide synthesis method (e.g., the solution phase convergent synthesis methodology of WO’930), for another routine peptide synthesis method (e.g., a solid phase convergent synthesis methodology as taught by Albericio and US’333) in the prior art 5+3+2 convergent synthesis methodology taught by WO’930 (see, e.g., MPEP § 2143(I)(B)).  Critically, Applicant has failed to address or acknowledge the rationales supporting a determination of obviousness set forth on the record and relied upon by the Examiner (see, e.g., MPEP § 2143(I)(A), (B), (C), (D), (F), § 2144.06(II), and § 2144.07).  Therefore, such arguments fail to address the basis for the rejections of record and are therefore not persuasive.
	At page 9, it is the Examiner’s understanding that Applicant is alleging that
Applicant also respectfully submits that nothing in Albericio would have taught or reasonably suggested applying a convergent solution phase approach (e.g., as disclosed in WO '930) to a convergent solid phase process with the same fragments, and much less merging such approaches in such a way to arrive at Applicant's method, and certainly not with any reasonable expectation of improving the process. 
(see, e.g., Reply filed 1/31/2022 at 9 at 2nd full ¶).
not of record and not relied upon by the Examiner are not persuasive.  The missing teachings of WO’930 in view of Albericio is addressed in the rejection by the explicit teachings of the third reference of WO’333.  Specifically, US’333 teaches and discloses methods of making Bradykinin antagonist peptides, including icatibant (see, e.g., US’333 at title, abs, Example 59 at col 25, Table 1 at col. 16), wherein US’333 explicitly informs artisans that such peptides may be made by 
...a process for the preparation of peptide of the formula I, which comprises a) reacting a fragment having a C-terminal free carboxyl group or its activated derivative with an appropriate fragment having an N-terminal free amino acid group.....
(see, e.g., US’333 at col 12 at lines 30-45, emphasis added).
Accordingly, the synthesis of such peptides, including icatibant, via fragment coupling reactions and stepwise solid phase peptide synthesis was identified in the prior art (see, e.g., US’333 at col 12 at lines 30-45).  Accordingly, US’333 fairly informs artisans that peptides such as icatibant could be synthesized via routine methods in the peptide synthesis arts (see, e.g., US’333 at col 12 at line 30 at col 15 at line 11).  This is pertinent because only a finite number of final steps of synthesizing a 10-mer peptide using various peptide fragment sizes are possible, namely two fragments of sizes: 1+9, 2+8, 3+7, 4+6, 5+5, 6+4, 7+3, 8+2, and 1+9 (i.e., 9 possibilities).  Therefore the underlying idea of synthesizing icatibant using convergent synthesis is not a point of novelty, and US’333 therefore provides motivation in combination with the other references of record reasonably directing an artisan to synthesize icatibant using stepwise solid phase peptide synthesis.  Accordingly, arguments premised upon simply ignoring all teachings of an 
	At pages 9-10, it is the Examiner’s understanding that Applicant is alleging 
By contrast, Applicant's invention is drawn to a solid phase method involving the preparation of fragment A (6-10) and a fragment B, which can be (1-5), (2-5), (3-5) or (4-5), each of which comprises a C-terminal Gly, followed by elongation of any remaining amino acid onto the solid support. Example 1 of Applicant's specification describes an exemplary method which involves preparing a fragment B (1-5), and a final coupling with fragment A (6-10) (see Example 1, Steps 3 and 3bis, with differing solid supports). After cleavage from the solid support, icatibant is obtained with overall yield of about 80% (see Example 1, Steps 4 and 4bis). Applicant respectfully submits that no such method is disclosed or reasonably suggested by WO '930, alone or in combination with the teachings of US '333, Albericio, and/or Subiros-Funosas.
(see, e.g., Reply filed 1/31/2022 at 9-10 at bridging ¶);
and
Nevertheless, it is clear from Applicant's disclosure that the claimed invention provides a robust method for making icatibant which would not have been reasonably disclosed or suggested as of the effective filing date based on the combined disclosures of the cited references. 
(see, e.g., Reply filed 1/31/2022 at 9-10 at bridging ¶, emphasis added).
Such arguments are not persuasive because the “invention” described in the disclosure and Examples has not been examined or rejected; rather, the rejection of record addresses the invention as it is recited in the pending claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, the claims (e.g., instant claims 1, 2, 3, etc.) are not limited to the specifics of particular steps of instant Example 1, and it is unclear how the pending claim language is patently distinct relative to the prior art of record.  Therefore such arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references relied upon by the the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how claim language avoids the teachings of the prior art.
	If Applicant means to allege that the prior art of record fails to address the originally elected species (see, e.g., Reply filed 1/31/2022 at 9-10 at bridging ¶), Applicant is directed to the rejection maintained above, wherein the elected species is specifically addressed and deemed obvious because 
....the claimed invention is the obvious combination of prior art elements (i.e., known fragments of icatibant, known Oxyma/DIC, known resins, known convergent solid phase peptide synthesis (“CSPPS”) methodologies), wherein the prior art peptide fragments of WO’930 are combined according to one of only two finite possible arrangements (i.e., 5+3+2 strategy with a 7-mer intermediate, or a 2+3+5 strategy with a 5-mer intermediate) using CSPPS instead of convergent solution phase synthesis, wherein such substitutions of functionally equivalent methodologies and rearrangement of fragment conjugation would have been predicted and expected to merely yield an intermediate pentapeptide and a final product of icatibant, exactly as suggested by the prior art .  Furthermore, an artisan would be motivated to utilize Oxyma/DIC to synthesize icatibant with a reasonable expectation that Oxyma/DIC would provide higher yields and superior results relative to other coupling agents (see, e.g., MPEP § 2143(I)(A), (B), (E), (G)).
Notably, Applicant fails to specifically address the specific teachings relied upon by the Examiner to establish obviousness, fails to dispute evidence of record pertaining to known fragments and Oxyma/DIC, and fails to specifically address the rationales set forth at MPEP § 2143(I)(A), (B), (E), (G) and relied upon by the Examiner.  Accordingly, if Applicant means to refer to the originally elected species, such arguments are not persuasive because the arguments fail to address the facts set forth by the Examiner and relied upon to establish obviousness.
All facts of record relied upon by the Examiner and not explicitly and specifically disputed are understood to be undisputed on the instant record. This includes the existence of 
No unexpected results have been identified on record commensurate in scope with the requirements of MPEP 716.02 amd sufficient to rebut prima facie obviousness. 
	Accordingly, all arguments of record have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejections are maintained.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 103992383 (Cited in IDS filed 4/23/2021 as cite No. “AD”) as evidenced by Human Translation of CN 103992383 (Translated by Schreiber Translations, Inc., Oct. 2021, 33 pages) teaches and discloses the advantage of convergent peptide synthesis to synthesize icatibant by mixing steps of liquid and solid phase synthesis on Wang resins to perform a 2+8 synthesis. 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., WO’930 at 5 at § Summary, Example 8 on 24, claims 1-13.
        2 see, e.g., US’333 at title, abs, Example 59 at col 25, Table 1 at col. 16, col 12 at line 30 at col 15 at line 11.
        3 see, e.g., WO’930 at title, abs, 5 at § Summary, Scheme 1 on 7, reproduced above.
        4 see, e.g., Albericio at 320 at § “Acid-Labile Resins” to 322 at 2nd full ¶, Figure 4 on 321 at compound (4).